Exhibit 10.21

Cynosure, Inc.

Memorandum

 

TO: <<Name>> (the “Grantee”) FROM: Timothy W. Baker, President & Chief Financial
Officer SUBJECT: Restricted Stock Unit Agreement DATE: February 11, 2015

You have been granted, under the Cynosure, Inc. Amended and Restated 2005 Stock
Incentive Plan (the “Plan”), an award of Restricted Stock Units (“RSUs”) (the
RSUs are collectively referred to as the “Award”). Attached to this Memorandum
is an Agreement which, along with the Plan, governs your Award. You will be
receiving separately a copy of the Prospectus for the Plan. The Prospectus
contains important information regarding the Plan, including information
regarding restrictions on your rights with respect to the RSUs granted to you.
You should read the Prospectus carefully.

An Award of RSUs does not give you rights as a shareholder of the Company and
you may not transfer or assign any rights in your RSUs.

Finally, by accepting this Award you are agreeing to abide by the terms of the
Plan, and the attached Agreement. To accept this Award, you must agree to the
terms set forth in this Agreement by signing and dating the Memorandum and
returning it Jean Della Piana in the Legal Department of Cynosure, Inc. at 5
Carlisle Road, Westford, MA.

 

Date of Grant:

 

Number of RSUs:

Vesting Period:                       [FOR EMPLOYEES, PER MINIMUM VEST
PROVISIONS IN PLAN: 33.33% on each successive one-year anniversary of the Date
of Grant such that the total Number of RSUs shall be fully vested as of the
third anniversary of the Date of Grant. ] [FOR DIRECTORS: 25% at the end of each
three month period following the Date of Grant such that the total Number of
RSUs shall be fully vested on the earlier of (i) the one year anniversary of the
Date of Grant and (ii) the next annual meeting of stockholders following the
Date of Grant.]



--------------------------------------------------------------------------------

USE THE SPACE BELOW TO ACCEPT THIS AWARD:

I have read and agree to the terms set forth in the Award Agreement. I accept
the Award of RSUs described in this Memorandum:

 

 

 

Signature of Grantee Date <<Name>> (the “Grantee”)



--------------------------------------------------------------------------------

Cynosure, Inc.

Amended and Restated 2005 Stock Incentive Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AWARD AGREEMENT (“Agreement”) is entered into by and between Cynosure,
Inc., a Delaware corporation (the “Company”), and the Grantee named on the
attached Memorandum (the “Memorandum”), effective as of the Date of Grant set
forth on such Memorandum, pursuant to the terms and conditions of the Amended
and Restated 2005 Stock Incentive Plan (the “Plan”).

WHEREAS, the Company has the authority under and pursuant to the Plan to grant
awards to eligible employees and directors of the Company and its subsidiaries;
and

WHEREAS, the Company desires to grant the Award to the Grantee subject to the
terms and conditions of the Plan and this Agreement.

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1. The Plan. The Award granted to the Grantee hereunder is made pursuant to the
Plan. A copy of the prospectus for the Plan has been provided to the Grantee and
the applicable terms of such Plan are hereby incorporated herein by reference.
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.

2. Award. Concurrently with the execution of this Agreement, and subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the number of Restricted Stock Units indicated in the Memorandum
to the Grantee. Each Restricted Stock Unit entitles the Grantee to one share of
Company Stock, subject to continued employment or service as a director, upon
vesting.

3. Vesting of Units.

(a) Upon the vesting of the Award, as described in this Section, the Company
shall deliver for each Restricted Stock Unit that becomes vested, one (1) share
of Company Stock. The Company Stock shall be delivered as soon as practicable
following each vesting date or event set forth below, but in any case within 30
days after such date or event.

(b) Subject to Paragraph 3(c) and Paragraph 4, the vesting of the Restricted
Stock Units shall be as set forth in the Memorandum, in each case so long as the
Grantee remains employed with, or continues to provide services as a director
to, the Company through each such vesting date.

(c) Notwithstanding Paragraph 3(b), upon the Grantee’s death, the Award shall
become immediately and fully vested, subject to any terms and conditions set
forth in the Plan or imposed by the Compensation Committee of the Board of
Directors (the “Committee”).



--------------------------------------------------------------------------------

4. Termination of Service. Notwithstanding any other provision of the Plan to
the contrary, upon the termination of the Grantee’s employment with or director
services to the Company and its subsidiaries for any reason whatsoever (other
than death), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion agree to accelerate the vesting of the Award, upon
termination of service or otherwise, for any reason or no reason, but shall have
no obligation to do so.

For purposes of the Plan and the Award, a termination of service shall be deemed
to have occurred on the date upon which the Grantee ceases to perform active
duties for the Company following the provision of any notification of
termination or resignation from employment or services, and without regard to
any period of notice of termination of services (whether expressed or implied)
or any period of severance or salary continuation. Notwithstanding any other
provision of the Plan, the Award, this Agreement or any other agreement (written
or oral) to the contrary, the Grantee shall not be entitled (and by accepting an
Award, thereby irrevocably waives any such entitlement) to any payment or other
benefit to compensate the Grantee for the loss of any rights under the Plan as a
result of the termination or expiration of an Award in connection with any
termination of services. No amounts earned pursuant to the Plan or any Award
shall be deemed to be eligible compensation in respect of any other plan of the
Company or any of its subsidiaries.

5. No Assignment. Except as expressly permitted under the Plan, this Agreement
may not be assigned by the Grantee by operation of law or otherwise.

6. No Rights to Continued Service. Neither this Agreement nor the Award shall be
construed as giving the Grantee any right to continue in service to the Company
or any of its subsidiaries, or shall interfere in any way with the right of the
Company to terminate such service.

7. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.

8. Tax Obligations. As a condition to the granting of the Award and the vesting
thereof, the Grantee acknowledges and agrees that he/she is responsible for the
payment of income and employment taxes (and any other taxes required to be
withheld) payable in connection with the vesting of an Award. Accordingly, to
the extent of any applicable withholding, the Grantee agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes
pursuant to the method elected on Exhibit A. Such payment shall be made to the
Company or the applicable subsidiary of the Company in a form that is reasonably
acceptable to the Company, as the Company may determine in its sole discretion.

9. Section 409A. If and to the extent (i) any portion of any payment,
compensation or other benefit provided to the Grantee pursuant to this Award in
connection with his or her employment termination constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and (ii) the Grantee is a
specified employee as defined in Section 409A(a)(2)(B)(i), in each case as
determined by the Company in accordance with its procedures, by which
determinations the



--------------------------------------------------------------------------------

Grantee (through accepting this Award) agrees that he or she is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of “separation from
service” (as determined under Section 409A of the Code) (the “New Payment
Date”), except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to the Grantee during the period
between the date of separation from service and the New Payment Date shall be
paid to the Grantee in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule. The Company makes no
representations or warranty and shall have no liability to the Grantee or any
other person if any provisions of or payments, compensation or other benefits
under this Award or under the Plan are determined to constitute nonqualified
deferred compensation subject to Section 409A of the Code but do not to satisfy
the conditions of that section.

10. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records (or such other
address as the Grantee may designate in writing to the Company), or to the
Company at 5 Carlisle Road, Westford, MA 01886, or such other address as the
Company may designate in writing to the Grantee.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

13. Authority. The Committee has complete authority and discretion to determine
Awards, and to interpret and construe the terms of the Plan and this Agreement.
The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.

14. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company with respect to any shares of common stock of the Company
underlying or relating to any Award until the issuance of a stock certificate to
the Grantee in respect of such Award.

15. Electronic Signature. This Agreement may be maintained in electronic form
and a copy produced from such electronic form or by any other reliable means
(for example, photocopy, image or facsimile) shall in all respects be considered
equivalent to an original.

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

 

By: Its:



--------------------------------------------------------------------------------

EXHIBIT A

Tax Withholding Election

Within 10 business days of the Agreement Date, the Grantee shall notify the
Company, by checking the appropriate line below, as to the Grantee’s method of
satisfying his or her tax withholding obligation:

            The Grantee shall provide Morgan Stanley with instructions in
accordance with SEC Rule 10b5-1 directing Morgan Stanley to, on the date of
Morgan Stanley’s receipt of any vested shares in accordance with Section 3, sell
in accordance with ordinary principles of best execution that number of such
shares as is necessary to yield net proceeds to the Grantee equal to the amount
of withholding taxes with respect to the income recognized by the Grantee as a
result of the vesting of such shares (based on the minimum statutory withholding
rates for all tax purposes, including payroll and social security taxes, that
are applicable to such income) and remit such proceeds to the Company in
satisfaction of such tax withholding obligations of the Company. In accordance
with SEC Rule 10b5-1, the Grantee may later modify his/her instructions to
Morgan Stanley and deposit into his/her Morgan Stanley account on a day prior to
each vesting date an amount in cash sufficient to satisfy the applicable
withholding taxes.

            The Grantee will deposit into his/her Morgan Stanley account on the
day prior to each vesting date an amount in cash sufficient to satisfy the
applicable withholding taxes.

            Not applicable. (The Grantee is not subject to withholding.)